[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This court originally denied the plaintiff's request in his motion with regard to a medical exam. Upon further reflection the court concludes that all parties' rights are adequately protected by compliance with Practice Book 229.
The court therefore, vacates its prior order and orders that Allstate's request for a medical exam comply with 229 of the Connecticut Practice Book.
Thomas V. O'Keefe, Jr., Judge